762 F.2d 1010
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ANGELITA CONTRERAS RECTO, PETITIONER,v.IMMIGRATION & NATURALIZATION SERVICE, RESPONDENT.
NO. 84-3886
United States Court of Appeals, Sixth Circuit.
3/28/85

ORDER
BEFORE:  KEITH, JONES AND KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of the motion of Immigration and Naturalization Services (INS) to remand the case to the Board of Immigration Appeals for further remand to an Immigration Judge so that petitioner Recto may have an opportunity to contest the allegation of deportability or to have an opportunity to demonstrate that relief from deportation be afforded to her.  Petitioner has not filed a response to the motion to remand, and INS advises that petitioner has no objection to remand.


2
It is ORDERED that the motion to remand is granted.